in-zr
                               ELECTRONIC RECORD




COA #      06-13-00046-CR                        OFFENSE:        62.1
Remanded
from CCA
to COA
           Clister Ray Thomas v. The State of
STYLE:     Texas                                 COUNTY:         Gregg

                      Reversed and
COA DISPOSITION:      Remanded                   TRIAL COURT:    188th District Court


DATE: 12/30/14                   Publish: YES    TC CASE #:      41776-A




                        IN THE COURT OF CRIMINAL APPEALS


         Clister Ray Thomas v. The State of
STYLE:   Texas                                        CCA#:             1\fm #5
           SR/t7S                     Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date: /4g>rM 2°i 2&/f                                 SIGNED:                           PC:

JUDGE:     /°<^                                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD